DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 
Claims 1-7 and 14-23 are hereby amended as follows:
Claims 1-7 and 14-23 are cancelled as non-elected claims.


Allowable Subject Matter

Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “Attorney Docket No.: 04569.P009 -4-Amendment and Responsewherein the upper region comprises an N+ current spreading layer (CSL), and further comprising an N-type drift region disposed beneath the N+ CSL, the N-type drift region vertically separating the N+ CSL from the SiC substrate”, with combination of remaining features, as recited in claim 8.

Suvorov et al (US 2015/0028350 A1) discloses a junction field effect transistor (JFET) region 32 is formed between the p-type wells 14. N+ source regions 16 are formed in the p-well regions 14 and are spaced apart from the JFET region 32 to define channel regions 15 between the n+ source regions and the JFET region (Fig [1], Para [006-0070]).

However, Suvorov fails to disclose would not have rendered obvious the above-quoted features recited in claim 8.

Claims 9-12 are allowed as those inherit the allowable subject matter from clam 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898